Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-11 are allowed.
Regarding claims 1-11, the prior art does not teach, “in which the wire rope extends out of the structural base and supports a base end of the mast, with the base end of the mast separated from the structural base by the wire rope so that the wire rope supports a weight of the mast and maintains the mast in an upright position, with the wire rope forming a resilient interconnection between the structural base and the mast to permit the mast to deflect from a vertical, central axis defined by the wire rope, in which the wire rope comprises plural strands wrapped helically around, with the wire rope having a core of flexible material that defines the vertical, central axis.” US8646196 to Glass is an example of prior art having particular relevance because it teaches a sign having a panel 115, base 105, and spring member 110. Glass fails to teach the spring member 110 being a wire rope having the same particulars of the present invention. Though wire ropes having a core and helix exterior are known, as taught in US20030089551 to Kato (rope 1) and US8544912 to Matthews (wire rope 20) but neither are used in the same fashion to support a mast. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852